DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/337,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 15 and 17 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner agrees the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	In regard to independent claim 15, Baumann (US 2010/0180854) and Hengst (DE 202007008081) are considered to represent the closest prior art. The examiner agrees with applicant’s arguments (see response filed November 11, 2021) that both references fail to teach or suggest that the second bore, at the end thereof located opposite the first opening, and/or the third bore, on a side of the first bore opposite to the second bore, extends as far as the circumferential edge and has there a further opening in the circumferential edge of the turbine wheel said further opening being . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773